Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 01/25/2022. The changes and remarks disclosed therein have been considered. Claim 1 has been amended. Therefore, claims 1-15 remain pending in the application.

Response To Arguments
In regard to amendment of the independent claim 1, Applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claims with additional limitation(s): "a first bit line coupled to the first bit line terminal, a pull down circuit contact, a second bit line coupled to the second bit line terminal and the pull down circuit contact, a pull down circuit coupled to the pull down circuit contact". The Applicant argues that the prior arts of record do not specifically teach this limitation. Examiner respectfully disagrees.
The pull down contact in figure 12 of instant case is taught by figure 6 of Bai, please see mark up figure 5 and figure 6 of Bai for detail mapping.
The Examiner respectfully submits that Bai in view of Liaw teaches all features recited in the independent claim 1, including the newly added limitation. 
Regarding the Bai has same assignee as this application, due to publication date of Bai is 2/7/2017, and effective filing date of instant case is 4/27/2020. The exception AIA  35 U.S.C. 102(b)(1)(A) does not apply in this case.
Accordingly, the Examiner maintains the position previously set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	
Bai US Patent 9564238 (hereinafter Bai), in view of Liaw PG PUB 20150029785 A1 (hereinafter Liaw).
Screen shots of figure 5 and figure 6 of Bai with examiner mark-up have been included for reference.


    PNG
    media_image1.png
    712
    1220
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    798
    1128
    media_image2.png
    Greyscale



Regarding independent claim 1, Bai teaches a memory system (title) comprising: 
a memory cell (410 in figure 5 or 620 in figure 6 of Bai) comprising a first bit line terminal (first BL terminal in mark-up figures 5 and 6 of Bai) and a first source line terminal (first SL terminal in mark-up figure 5/6 of Bai); 
a first bit line (420 in figure 5 of Bai) coupled to the first bit line terminal (first BL terminal in mark-up figure 5/6 of Bai); 
a strap cell (“strap cell” has been interpreted as “dummy cell” 510 in figure 5 of Bai) comprising a second bit line terminal (second BL terminal in mark-up figure 5/6 of Bai), a second source line terminal (second SL terminal in mark-up figure 5 of Bai), and a pull down circuit contact (pull down memory contact in mark up figures 5 and 6 of Bai); 
a second bit line (BL 520 in figure 5, or second BL in mark up figure 6) coupled to the second bit line terminal (second BL terminal in mark-up figure 5/6 of Bai) and the pull down circuit contact (pull down memory contact in mark up figures 5 and 6 of Bai); 
a source line (line connecting SL 414 and SL 514 in figure 5 of Bai) coupled to the first source line terminal and the second source line terminal; and 
a pull down circuit (circuit formed by connection between BL 520/VDD and BL/ground of Bai, or circuit formed by connection between BL 650/VDD and BL/ground of Bai) coupled to the pull down circuit contact (pull down memory contact in mark up figures 5 and 6 of Bai) that selectively couples the second bitline (BL 520 in figure 5, or second BL in mark up figure 6) to ground when the memory cell is being read or erased and to a voltage source when the memory cell is being programmed (abstract of Bai, “…when a memory cell is in read mode or erase mode, its source line is coupled to ground through a bitline of a dummy memory cell, which in turn is coupled to ground. When the memory cell is in program mode, the bitline of the dummy memory cell is coupled to an inhibit voltage, which places the dummy memory cell in a program inhibit mode that maintains the dummy memory cell in erased state...”) 
Alternatively, just for argument sake, Bai does not specifically teach the dummy cell is a strap cell.
However, strap cell is just one type of dummy cells. For example, Liaw teaches in figure 13 and [0058] to use strap/dummy cell at edge of the array. These strap/dummy cells do not store data but instead provide connections ([0058] of Liaw, “…column edge strap/dummy cells, which provide connections to the voltage supplies Vdd and Vss. Also as shown the array includes WL_edge dummy cells, which provide connections to the word lines and may include driver circuitry for the word lines…”)

	
Regarding claim 2, the combination of Bai and Liaw teaches the system of claim 1, wherein the memory cell (410 in figure 5 of Bai or 620 in figure 6 of Bai) comprises a first word line terminal (terminal linked to 422 in figure 5 of Bai, WL0 in figure 6 of Bai) and the strap cell (510 in figure 5 of Bai) comprises a second word line terminal (terminal linked to 522 in figure 5 of Bai). 

Regarding claim 3, the combination of Bai and Liaw teaches the system of claim 2, wherein the memory cell (410 in figure 5 of Bai) comprises a first control gate terminal (terminal linked to 426 in figure 5 of Bai) and the strap cell (510 in figure 5 of Bai) comprises a second control gate terminal (terminal linked to 526 in figure 5 of Bai). 

Regarding claim 4, the combination of Bai and Liaw teaches the system of claim 3, wherein the memory cell (410 in figure 5 of Bai) comprises a first erase gate terminal (terminal linked to 428 in figure 5 of Bai) and the strap cell (510 in figure 5 of Bai) comprises a second erase gate terminal (terminal linked to 528 in figure 5 of Bai). 

Claims 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	
Bai US Patent 9564238 (hereinafter Bai), in view of Liaw PG PUB 20150029785 A1 (hereinafter Liaw), further in view of AAPA (Applicant admitted prior art).

Regarding claim 5, the combination of Bai and Liaw teaches the system of claim 4, further teaches wherein pull down circuit/dummy cells in figure 5 of Bai could be substituted with strap cells taught by Liaw, as strap cells are just one type of dummy cells. 
But does not teach what type of strap cells they are, specifically, the combination of Bai and Liaw does not teach the strap cell could be a source line strap cell, wherein the second source line terminal is connected to a source line contact. Therefore, one with teaching of Bai and Liaw will be motivated to look for detail structure of strap cells, in order to realize the benefit the pull down circuit provided (col 5 lines 63-67 of Bai, “…a new technique for pulling source lines to ground in a flash memory system that can use the same operating voltage range as the memory cells themselves and that are more robust to over stress and break down…”)
However, AAPA teaches in figure 10B that the strap cell could be a source line strap cell, wherein the second source line terminal is connected to a source line contact. AAPA further teaches various kinds of strap cells, including an erase gate strap cell in figure 10A, control gate strap cell in figure 10C, word line strap cell in figure 10D. 
Bai, Liaw and AAPA are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Bai, Liaw and AAPA before him, to modify using dummy cells as pull down circuit scheme of Bai to include using strap cell as dummy cells of Liaw, to further adopt one particular type of strap cell scheme of AAPA, such that the strap cell could be a source line strap cell (in figure 10B of AAPA), wherein the second source line terminal is connected to a source line contact, as one of the options of selecting a strap cell.

Regarding claim 6, the combination of Bai, Liaw and AAPA teaches the system of claim 4, wherein the strap cell is a word line strap cell (figure 10D of AAPA), wherein the second word line terminal (1022 in figure 10D of AAPA) is connected to a word line contact (WL contact 1032 in figure 10D of AAPA). 

Regarding claim 7, the combination of Bai, Liaw and AAPA teaches the system of claim 4, wherein the strap cell is a control gate strap cell (figure 10C of AAPA), wherein the second control line terminal (1023 in figure 10C of AAPA) is connected to a control gate contact (CG contact 1033 in figure 10C of AAPA).

Regarding claim 8, the combination of Bai, Liaw and AAPA teaches the system of claim 4, wherein the strap cell is an erase gate strap cell (figure 10A of AAPA) wherein the second erase gate terminal (1024 in figure 10A of AAPA) is connected to an erase gate contact. 

Regarding claim 9, the combination of Bai, Liaw and AAPA teaches the system of claim 3, wherein the strap cell is a source line strap cell (figure 10B of AAPA), wherein the second source line terminal (1025 in figure 10B of AAPA) is connected to a source line contact. 

Regarding claim 10, the combination of Bai, Liaw and AAPA teaches the system of claim 3, wherein the strap cell is a word line strap cell (figure 10D of AAPA), wherein the second word line terminal (1022 in figure 10D of AAPA) is connected to a word line contact (WL contact 1032 in figure 10D of AAPA). 

Regarding claim 11, the combination of Bai, Liaw and AAPA teaches the system of claim 3, wherein the strap cell is a control gate strap cell (figure 10C of AAPA), wherein the second control line terminal (1023 in figure 10C of AAPA) is connected to a control gate contact (CG contact 1033 in figure 10C of AAPA). 

Regarding claim 13, the combination of Bai, Liaw and AAPA teaches the system of claim 2, wherein the strap cell is a source line strap cell (figure 10B of AAPA), wherein the second source line terminal (1025 in figure 10B of AAPA) is connected to a source line contact. 

Regarding claim 14, the combination of Bai, Liaw and AAPA teaches the system of claim 2, wherein the strap cell is a word line strap cell (figure 10D of AAPA), wherein the second word line terminal (1022 in figure 10D of AAPA) is connected to a word line contact (WL contact 1032 in figure 10D of AAPA). 

Regarding claim 15, the combination of Bai, Liaw and AAPA teaches the system of claim 1, wherein the strap cell is a source line strap cell (figure 10B of AAPA), wherein the second source line terminal is connected to a source line contact (1025 in figure 10B of AAPA).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.